  Case: 2:11-cr-00283-ALM Doc #: 209 Filed: 04/27/20 Page: 1 of 4 PAGEID #: 1254




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                        :
                                                 : Case No. 2:11-cr-283
               Plaintiff,                        :
                                                 : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 :
MARK A. KISTNER,                                 :
                                                 :
               Defendant.

                                     OPINION & ORDER

                                     I.      INTRODUCTION

       This matter comes before the Court on the United States’ Motion for Reconsideration and

Clarification. (ECF No. 206). Defendant submitted a Response in Opposition to Plaintiff’s

Motion. (ECF No. 207). For the reasons set forth below, the United States’ Motion is DENIED.

                                      II.     BACKGROUND

       This matter involves a forfeiture stipulation in a plea agreement pertaining to Defendant’s

Lincoln Financial Investment Account. On January 17, 2013, Defendant agreed to plead guilty

to Count 9 of the superseding indictment charging him with conspiracy to commit money

laundering offenses in violation of 18 U.S.C. § 1957 and 18 U.S.C. § 1956(h). (ECF No. 114 at

¶ 1). The plea agreement stipulated that Defendant agreed with the forfeiture count set forth in

the indictment. Id at ¶ 8. Importantly, in ¶ 8, the plea agreement discussed the funds contained

in the Lincoln Financial Investment Account, and the U.S. Government agreed to “forfeit the

remainder of the account after payment from that account of any penalties, interest, or taxes that

may be assessed.” Id. As per the plea agreement, the Government paid the state taxes and some,

but not all, of the federal taxes from the forfeited account. (ECF No. 191 at 2; ECF No. 206 at
  Case: 2:11-cr-00283-ALM Doc #: 209 Filed: 04/27/20 Page: 2 of 4 PAGEID #: 1255




5). In a Motion to Enforce Plea Agreement, Defendant argued that the Government’s

unwillingness to pay the federal taxes had caused various penalties and interest to accrue. (ECF

No. 191). The Government argued the provision only applied to taxes related to that specific

account and not to Defendant’s personal taxes. (ECF No. 192 at 2). Defendant also argued that

the plain terms of the plea agreement contained no such limitation and sought to enforce the

terms of the plea agreement. (ECF No. 191). This Court granted Defendant’s Motion to Enforce

and ordered the United States to pay the remaining federal taxes due for the year 2013 and to pay

and/or work with the IRS to remove penalties, interest, and taxes that accrued as a result of that

instance of nonpayment. (ECF No. 205). The United States now moves this Court to Reconsider

its prior Order and clarify its scope so that the Government is only required to pay $16,864.60 of

the $34,775.02 due. (ECF No. 206).

                                    III.   LEGAL STANDARD

       Under Federal Rule of Civil Procedure 59(e), a court will reconsider its own prior

decision “if the moving party demonstrates: (1) a clear error of law; (2) newly discovered

evidence that was not previously available to the parties; or (3) an intervening change in

controlling law.” Owner-Operator Indep. Drivers Ass'n, Inc. v. Arctic Express, Inc., 288

F.Supp.2d 895, 900 (S.D. Ohio 2003). Courts may also alter or amend a judgment when

necessary “to prevent manifest injustice.” GenCorp., Inc. v. Am. Int'l Underwriters, 178 F.3d

804, 834 (6th Cir. 1999). Reconsideration due to a finding of manifest injustice or a clear error of

law requires “unique circumstances,” such as complete failure to address an issue or claim.

McWhorter v. ELSEA, Inc., 2006 WL 3483964, at *2 (S.D. Ohio 2006) (citing Collison v. Int'l

Chem. Workers Union, Local 217, 34 F.3d 233, 236 (4th Cir. 1994)). Even for motions to

reconsider interlocutory orders, courts respect the importance of “grant[ing] some measure of




                                                 2
  Case: 2:11-cr-00283-ALM Doc #: 209 Filed: 04/27/20 Page: 3 of 4 PAGEID #: 1256




finality ... and [of] discourag[ing] the filing of endless motions for reconsideration” in applying

the relevant criteria. Id. A motion under Rule 59(e) may not be brought to relitigate issues

previously considered by a court or to present evidence that could have been raised earlier. See

J.P. v. Taft, 2006 WL 689091, at *3 (S.D. Ohio 2006).

                                     IV.      LAW & ANALYSIS

       The United States (hereinafter “Plaintiff”) requests that this Court reconsider its opinion

and clarify the scope of this Court’s October 23, 2019 order granting Defendant’s Motion to

Enforce. (ECF No. 206). Plaintiff argues that portions of the Court’s opinion suggest that no

federal taxes had been paid and that the Court’s order requires “only payment of federal taxes

‘due from the forfeited funds for the year 2013.’” (ECF No. 206 at 6). Plaintiff does not argue

that the Court committed a clear error of law, does not present newly discovered evidence, and

does not demonstrate an intervening change in controlling law as required for this Court to grant

its Motion for Reconsideration. See Owner-Operator Indep. Drivers Ass'n, Inc. v. Arctic Express,

Inc., 288 F.Supp.2d 895, 900 (S.D. Ohio 2003).

       This Court’s prior Order did suggest that Plaintiff had not paid any federal taxes.

Nonetheless, the fact that Lincoln Financial had withheld $64,120.14 in federal taxes prior to

sending the remaining funds to the United States was neither material to the Court’s reasoning

nor mentioned in the United States’ briefing in response to Defendant’s Motion to Enforce. (ECF

No. 192). Ultimately, it was the United States’ failure to pay the full amount of taxes owed that

constituted a breach of the plea agreement.

       Additionally, this Court’s October 23, 2019 order did not limit Plaintiff’s obligation to

pay the full amount of taxes to only $16,864.60 of the $34,775.02 due. As this Court indicated in

its prior order, the plain terms of the plea agreement require the United States to pay all of the




                                                  3
  Case: 2:11-cr-00283-ALM Doc #: 209 Filed: 04/27/20 Page: 4 of 4 PAGEID #: 1257




taxes assessed, and not merely the taxes assessed on the Lincoln Financial account. Even if the

plea agreement were ambiguous, which it is not, that ambiguity would lead to it being construed

against the Government as the drafter of the plea agreement. See United States v. Debreczeny,

69 F. App'x 702, 707-08 (6th Cir. 2003) (noting “[c]ourts construe ambiguity in plea agreements

generally in favor of the defendant and against the government”); United States v. Cogley, 38 F.

App'x 231, 234 (6th Cir. 2002) (“A court should hold the Government to a greater degree of

responsibility than the defendant for imprecisions or ambiguities in plea agreement.”).

       In summary, Plaintiff is using a Motion for Reconsideration to achieve a second bite of

the apple by reasserting the same arguments presented earlier. This is not the purpose of a

Motion for Reconsideration. See Am. Marietta Corp. v. Essroc Cement Corp., 59 F. App'x 668,

671 (6th Cir. 2003) (noting that “a motion to reconsider should not be used to re-litigate issues

previously considered”). Accordingly, this Court rejects Plaintiff’s argument.

                                     V.          CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Reconsideration is DENIED. The

United States is ORDERED to pay the remaining $34,775.02 in federal taxes due and to comply

with the terms of this Court’s October 23, 2019 order.

       IT IS SO ORDERED.


                                                /s/ Algenon L. Marbley
                                              ALGENON L. MARBLEY
                                              CHIEF UNITED STATES DISTRICT JUDGE


Dated: April 27, 2020




                                                 4
